Citation Nr: 1301704	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial increased evaluation for lumbar spine spondylosis with osteophytosis, evaluated as 20 percent from March 1, 2008 and as 40 percent from April 1, 2009.  

2.  Entitlement to an initial increased evaluation for left knee osteoarthritis with chondromalacia of the patella, evaluated as noncompensable from March 1, 2008 and as 10 percent from April 1, 2009.  

3.  Entitlement to an initial increased evaluation for left knee lateral subluxation, evaluated as 10 percent from March 1, 2008 and as 20 percent from February 27, 2012.  

4.  Entitlement to an initial increased evaluation for right knee osteoarthritis with partial patellar tendon tear, evaluated as noncompensable from March 1, 2008 and as 10 percent from April 1, 2009.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989 and from June 1989 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims folder was subsequently transferred to the RO in Denver, Colorado.  

In October 2012, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  At that time, the Veteran also presented testimony regarding the issues of entitlement to service connection for hepatitis B and for shortness of breath and irregular heartbeat.  The VLJ indicated he would need to determine whether the Board had jurisdiction of those issues.  

A review of the claims folder shows that in March 2008, the RO denied entitlement to service connection for residuals of hepatitis B and for shortness of breath and irregular heartbeat.  The Veteran disagreed with the decision and a statement of the case was furnished on these issues in May 2009.  The statement of the case also addressed the evaluations assigned for lumbar spine, left knee, and right knee disabilities.  The Veteran subsequently submitted a VA Form 9 and specifically indicated that he only wanted to appeal the issues pertaining to his lumbar spine, left knee, and right knee.  The Veteran did not perfect an appeal with regard to the issues of entitlement to service connection for hepatitis B and for shortness of breath and irregular heartbeat.  Therefore, the Board does not have jurisdiction over them and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Virtual VA eFolder has been reviewed.  

The issues of entitlement to initial increased evaluations for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted correspondence indicating that he would like to revoke any and all appeals pertaining to back injuries.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to an increased initial evaluation for lumbar spine spondylosis with osteophytosis, evaluated as 20 percent from March 1, 2008 and as 40 percent from April 1, 2009, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2008, the RO granted entitlement to service connection for lumbar spine osteophytosis and assigned a 20 percent evaluation from March 1, 2008.  In June 2009, the RO increased the evaluation for lumbar spine disability (spondylosis with osteophytosis) to 40 percent from April 1, 2009.  The Veteran perfected an appeal regarding the evaluation of his lumbar spine disability.  

In June 2012, the Veteran submitted correspondence indicating that he would like to revoke any and all appeals pertaining to back injuries.  At the videoconference hearing, the VLJ confirmed that the Veteran was satisfied with the evaluation for the lumbar spine and that the issue had been withdrawn.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal regarding the evaluation of his lumbar spine and, hence, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue. Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to an initial increased evaluation for lumbar spine spondylosis with osteophytosis, evaluated as 20 percent from March 1, 2008 and as 40 percent from April 1, 2009, is dismissed.  





REMAND

In March 2008, the RO granted entitlement to service connection for residuals of a left knee injury with degenerative changes and for residuals of a right knee injury.  Both knees were assigned noncompensable evaluations from March 1, 2008.  In June 2009, the descriptions of the knee disabilities were revised and a 10 percent evaluation was assigned for left knee osteoarthritis with chondromalacia patella and patellar subluxation from April 1, 2009.  A 10 percent evaluation was also assigned for right knee osteoarthritis with partial patellar tendon tear from April 1, 2009.  The Veteran perfected an appeal regarding the evaluation of both the left and right knees.  

In June 2012, the RO granted entitlement to a separate compensable evaluation for left knee lateral subluxation patella and assigned a 10 percent evaluation from March 1, 2008 and a 20 percent evaluation from February 27, 2012.  This issue is considered as part of the appeal and is listed as such.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257). 

The Veteran underwent several VA examinations during the appeal period.  The most recent examination was in February 2012.  At that time, range of motion of the right knee was from 0 degrees extension to 90 degrees of flexion.  Painful motion began at 80 degrees and following repetitive motion, flexion was limited to 70 degrees.  Range of motion of the left knee was from 0 degrees extension to 95 degrees of flexion.  Painful motion began at 80 degrees and following repetitive motion, flexion was limited to 80 degrees.  

At the October 2012 videoconference hearing, the Veteran reported that he had pain and swelling in both knees and he testified as to a general worsening in his range of motion.  When asked to describe his range of motion, he reported that he could not move his left leg and knee to 90 degrees.  He stated he would probably have to stop at 40 degrees.  After four or five repetitions, he estimated his range of motion would be about 30 degrees.  Regarding his right knee and leg, he testified that his right knee was probably a little worse than the left.  He estimated range of motion as 30 degrees.  

Considering the Veteran's testimony regarding worsening symptoms, to include reports of significantly reduced range of motion, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Veteran testified that he receives ongoing VA treatment.  Review of the claims folder shows that VA records were most recently added to Virtual VA in June 2012.  On remand, additional relevant VA records should be obtained.  38 C.F.R. § 3.159(c)(2) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant treatment records from the VA Medical Center in Denver for the period from June 2012 to the present.  All records obtained should be associated with the claims folder or the Virtual VA eFolder.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA examination to determine the nature and severity of his left and right knee disabilities.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheet for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of left and right knee disabilities.  

A complete rationale for any opinion expressed should be provided.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO should implement corrective procedures at once. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the following issues: entitlement to an initial increased evaluation for left knee osteoarthritis with chondromalacia of the patella, evaluated as noncompensable from March 1, 2008 and as 10 percent from April 1, 2009; entitlement to an initial increased evaluation for left knee lateral subluxation, evaluated as 10 percent from March 1, 2008 and as 20 percent from February 27, 2012; and entitlement to an initial increased evaluation for right knee osteoarthritis with partial patellar tendon tear, evaluated as noncompensable from March 1, 2008 and as 10 percent from April 1, 2009.  All applicable laws and regulations should be addressed.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


